DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the above application filed on 08/29/2019 which is a 371 of PCT/IL2018/050224 filed on 02/28/2018 claiming domestic benefit of provisional application 62/465,182 filed on 03/01/2017.  Claims 1 – 16 are examined.


Information Disclosure Statement
The information disclosure statement filed 05/11/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because no copy of the cited non-patent literature (NPL) was provided.  NPL cite #1 listed a mailing date of “30 September 2019”; however the NPL filed on 05/11/2020 had a mailing date of “12 September 2019”.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).



Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “further comprising a compressor positioned along the conduit, the compressor to pressurize hydrogen released by the at least one releasing element to a predetermined pressure value” must be shown or the feature(s) canceled from the Claim 5.  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein hydrogen is pressurized within the hydrogen combustion region due to a rotational motion of the spinner” must be shown or the feature(s) canceled from the Claim 8.  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “further comprising a second conduit to deliver oxygen into the hydrogen combustion region such that a partial portion of hydrogen within the hydrogen combustion region ranges between 4% and 75%” must be shown or the feature(s) canceled from the Claim 12.  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein an ignition spark is generated within the hydrogen combustion region due to electrostatic effect induced by at least one of: a rotational motion of the spinner relative to a shaft of the propeller, a rotational motion of the spinner relative to the housing or any Claim 14.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The title of the invention "Hydrogen Afterburner" is not descriptive because it is contrary to the ordinary meaning of ‘afterburner’.  Webster’s Ninth New Collegiate Dictionary, published in 1990 defined afterburner as “1: an auxiliary burner attached to the tailpipe of a turbojet engine for injecting fuel into the hot exhaust gases and burning 


Duplicate Claim Warning
Applicant is advised that should Claim 2 be found allowable, Claim 1 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  The limitations in the bodies of Claims 1 and 2 are identical.  The only difference between Claims 1 and 2 is the preambles where Claim 1 recites “vehicle” and Claim 2 recites “airborne vehicle”.  It has been held that if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, MPEP 2111.02(II).  Accordingly, the preambles are not considered a positive limitation.  Furthermore, the term “airborne” fails to structurally define a vehicle because the word is an adjective.  Webster’s Ninth New Collegiate Dictionary, published in 1990 defined airbourne as “1: supported wholly by aerodynamic and aerostatic forces 2: transported by air”.  Consequently, an aircraft that is not in flight, e.g., parked on the ground, is not “airbourne”.  Conversely, a ground vehicle like a tank or Humvee would be an “airbourne vehicle” while being transported by air in a C-17 or similar military transport aircraft. 


Claim Objections
Claims 9 and 13 are objected to because of the following informalities:
Claim 9, l. 2 recites “…and to prevent the inflation of hydrogen within the hydrogen combustion region…” is believed to be a typo because the ordinary meaning of ‘inflation’ was defined by Webster’s Ninth New Collegiate Dictionary, published in 1990 as “1: an act of inflating: state of being inflated: as a: distension b: empty of pretentiousness: pomposity 2: an increase in the volume of money and credit relative to available goods resulting in a substantial and continuing rise in the general price level.”  Accordingly, the limitation “to prevent the inflation of hydrogen within the hydrogen combustion region” appears to be nonsensical given the ordinary meaning of ‘inflation’.
Claim 13, ll. 2 - 3 recites “…introduced into the hydrogen combustion region through at least one of: a shaft of the propeller, a substantially hollow shaft of the engine, a shaft of the propeller, a shaft of the spinner or any…” is believed to be in error --.
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claims 1 and 2, l. 2 and l. 5, Claim 4, ll. 1 – 2, “hydrogen releasing element” interpreted as ‘element for releasing hydrogen’.  The limitation “element for…” has been held to be a non-structural generic placeholder, i.e., nonce term, that may invoke 112(f) interpretation, see MPEP 2181(I)(A).
Claims 1 and 2, l. 8, “ignition element” interpreted as ‘element for ignition’.  The limitation “element for…” has been held to be a non-structural generic placeholder, i.e., nonce term, that may invoke 112(f) interpretation, see MPEP 2181(I)(A).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Claim 8 recites “wherein hydrogen is pressurized within the hydrogen combustion region due to a rotational motion of the spinner”.  MPEP 2163.03(V) states “An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement."  Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).”  Claim 8 defines the invention in functional language specifying a desired result, i.e., rotational motion of the spinner somehow pressurizes hydrogen within the hydrogen combustion region, but the disclosure fails to sufficiently identify how the function is performed or the result is achieved.  Original Figures 1 and 2 are very rudimentary where the spinner (102a – Fig. 1 and 202a – Fig. 2) was illustrated as half of an ellipse.  Original Figures 1 and 2 fail to show any structural details that would show how rotation of said spinner would pressurizes hydrogen within the Claim 8 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  Claim 8 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Claim 14 recites “wherein an ignition spark is generated within the hydrogen combustion region due to electrostatic effect induced by at least one of: a rotational motion of the spinner relative to a shaft of the propeller, a rotational motion of the spinner relative to the housing or any combination thereof”.  MPEP 2163.03(V) states “An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).”  Claim 14 defines the invention in functional language specifying a desired result, i.e., generating an ignition spark within the hydrogen combustion region by at least one of: a rotational motion of the spinner relative to a shaft of the propeller, a rotational motion of the spinner relative to the housing, or any combination thereof, but the disclosure fails to sufficiently identify how the function is performed or the result is achieved.  Original Figures 1 and 2 are very rudimentary where the spinner (102a – Fig. 1 and 202a – Fig. 2) was illustrated as half of an ellipse.  In Fig. 1 the ignition element (140) is illustrated as a single straight line extending from the controller (150) to the hydrogen combustion region (120).  In Fig. 2 the ignition element (240) is illustrated as a single straight line extending from the controller (250) to the hydrogen combustion region (220).   Original Figures 1 and 2 fail to show any structural details that would show how an ignition spark could be generated by #1 - a rotational motion of the spinner relative to a shaft of the propeller, #2 - a rotational motion of the spinner relative to the housing, or #3 - any combination thereof.  Paragraphs [0015] and [0038] basically repeat the claim limitations without any further details of the structure required to perform the claimed function.  Accordingly, Claim 14 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  Claim 14 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.

Claims 8 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 8 recites “wherein hydrogen is pressurized within the hydrogen combustion region due to a rotational motion of the spinner”.  Original Figures 1 and 2 are very rudimentary where the spinner (102a – Fig. 1 and 202a – Fig. 2) was illustrated as half of an ellipse.  Original Figures 1 and 2 fail to show any structural details that would show how rotation of said spinner would pressurizes hydrogen within the hydrogen combustion region.  This is especially true in Fig. 1 where the hydrogen combustion region (120) was a region of open air downstream of propeller (102b) blades and around the spinner (102a).  Paragraphs [0009] and [0029] basically repeat the claim limitations without any further details of the structure required to perform the claimed function.  When determining whether “undue experimentation” would have been needed to make and use the claimed invention the following factors, MPEP 2164.01(a), are considered:  (A) the breadth of the claims – applicant claims a hydrogen combustion region adjacent to a vehicle body where a hydrogen releasing element used a conduit to deliver hydrogen to said hydrogen combustion region having an ignition element controlled by a controller, wherein hydrogen is pressurized within the hydrogen combustion region due to a rotational motion of the spinner.; (B) the nature of the invention - a propeller having a spinner where rotational motion of the spinner somehow 
Claim 14 recites “wherein an ignition spark is generated within the hydrogen combustion region due to electrostatic effect induced by at least one of: a rotational motion of the spinner relative to a shaft of the propeller, a rotational motion of the spinner relative to the housing or any combination thereof”.  Original Figures 1 and 2 are very rudimentary where the spinner (102a – Fig. 1 and 202a – Fig. 2) was illustrated as half of an ellipse.  In Fig. 1 the ignition element (140) is illustrated as a single straight line extending from the controller (150) to the hydrogen combustion region (120).  In .


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  Claim 8 recites “The airborne vehicle of claim 7, wherein hydrogen is pressurized within the hydrogen combustion region due to a rotational motion of the spinner”.  The omitted structural cooperative relationships are:  What are the structural element or elements that allow rotational motion of the spinner to perform the function of pressurizing hydrogen within the hydrogen combustion region?  And how are said non-disclosed and non-recited structural elements connected to said spinner?  As discussed in the above 112(a) rejections, original Figures 1 and 2 fail to show any structural details that would show how rotation of said spinner would pressurize hydrogen within the hydrogen combustion region.  This is especially true in Fig. 1 where the hydrogen combustion region (120) was a region of open air around the spinner (102a) and downstream of propeller (102b) blades.  Paragraphs [0009] and [0029] basically repeat the claim limitations without any further details of the structure required to perform the claimed function.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary Claim 14 recites “The airborne vehicle of claim 10, wherein an ignition spark is generated within the hydrogen combustion region due to electrostatic effect induced by at least one of: a rotational motion of the spinner relative to a shaft of the propeller, a rotational motion of the spinner relative to the housing or any combination thereof”.  The omitted structural cooperative relationships are:  What are the structural element or elements that allow #1 - rotational motion of the spinner relative to a shaft of the propeller, #2 - rotational motion of the spinner relative to the housing, or #3 - any combination thereof to perform the function of generating the ignition spark within the hydrogen combustion region due to electrostatic effects?  Presumably, #1, #2, and #3 would have required different structures or combinations of structures to perform the claimed function.  And how are said non-disclosed and non-recited structural elements connected to said spinner and said generic at least one ignition element?  As discussed in the above 112(a) rejections, Original Figures 1 and 2 are very rudimentary where the spinner (102a – Fig. 1 and 202a – Fig. 2) was illustrated as half of an ellipse.  In Fig. 1 the ignition element (140) is illustrated as a single straight line extending from the controller (150) to the hydrogen combustion region (120).  In Fig. 2 the ignition element (240) is illustrated as a single straight line extending from the controller (250) to the hydrogen combustion region (220).   Original Figures 1 and 2 fail to show any structural details that would show how an ignition spark could be generated by #1 - a rotational motion of the spinner relative to a shaft of the propeller, #2 - a rotational motion of the spinner relative to the housing, or #3 - any combination thereof.  Paragraphs [0015] and [0038] basically repeat the claim 


Note:  The lack of enablement for Claims 8 and 14 prevented application of prior art, because the mechanism involved, not being disclosed and therefore not enabled, could not be searched.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 - 5 are rejected under 35 U.S.C. 103 as being unpatentable over Fourie et al. (WO99/32331) in view of Smith et al. (3,608,660).
Claims 1 and 2, Fourie teaches, in Figs. 1 - 6, the invention as claimed, including (Claim 1) a vehicle (Claim 2) an airborne vehicle [It has been held that if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999); MPEP 2111.02(II).  Accordingly, the preambles are not considered as positive limitations.] (Claims 1 and 2) comprising: at least one fuel releasing element (11 – Fig. 1 and 31 – fuel tank – Fig. 3) coupled to a body of the vehicle (1 – Fig. 1); a fuel combustion region (region around the nozzles 6 – Figs. 1 and 2) positioned adjacent to a predetermined portion (under vehicle doors) of the vehicle (1) body; a conduit (10, 9, 7, 3) connecting the at least one fuel releasing element (11 – Fig. 1 and 31 – fuel tank – Fig. 3) and the fuel combustion region (region around the nozzles 6 – Figs. 1 and 2), the conduit (10, 9, 7, 3) to deliver fuel released by the at least one fuel releasing element to the fuel combustion region (Pg. 2, ll. 1 - 25); at least one ignition element (15) positioned within the fuel combustion region (as shown in Fig. 2), the at least one ignition element (15) to inflame fuel within the fuel combustion region [Designed and intended function of the igniter as described on Pg. 2, ll. 1 – 25 and Pg. 3, ll. 10 - 29.]; and a controller (17 - switch) to control the delivery of fuel through the conduit and to control the at least one ignition element (15 - Pg. 3, ll. 10 - 29).

	Smith teaches, in Abstract and Fig. 1, a hydrogen fueled vehicle that had a hydrogen releasing element (16 – hydrogen fuel tanks, Col. 3, ll. 45 – 50).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fourie with the hydrogen fuel and thus the hydrogen fuel system of Smith because all the claimed elements, i.e., the vehicle having a fuel tank and a hydrogen fueled vehicle having hydrogen fuel tanks, were known in the art, and one skilled in the art could have substituted the hydrogen fuel of Smith for the fuel of Fourie, with no change in their respective functions, to yield predictable results, i.e., the hydrogen releasing element (hydrogen fuel tank) would have provided hydrogen fuel through the conduits to the hydrogen combustion region where said igniters would create flame, i.e., combustion, by igniting the hydrogen fuel resulting in an environmentally friendly flame that produces water vapor as a combustion byproduct without producing carbon dioxide which was a “greenhouse gas”.  KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(B).
Re Claim 3, Fourie, i.v., Smith, teaches the invention as claimed and as discussed above, including wherein the at least one hydrogen releasing element comprises at least one of: a hydrogen tank (Smith Fig. 1 – 16, hydrogen tank), a metal-air cell, an open-ended fuel cell or any combination thereof.
Re Claim 4, Fourie, i.v., Smith, teaches the invention as claimed and as discussed above; except, wherein hydrogen is released from the at least one hydrogen Official Notice that at the time of applicant’s invention it was well known in the art that the air pressure outside a vehicle like a car or truck at sea level was substantially 1 atmosphere.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the combination of Fourie, i.v., Smith, would have released hydrogen from the at least one hydrogen releasing element at a pressure of substantially 1 atmosphere because 1 atmosphere was the ambient pressure at sea level.
Re Claim 5, Fourie, i.v., Smith, teaches the invention as claimed and as discussed above and Fourie further teaches a compressor (8 – Fig. 2, ) positioned along the conduit (between 9 and 7), the compressor (8) to pressurize hydrogen released by the at least one releasing element to a predetermined pressure value [Designed and intended function of a compressor/pump.].


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fourie et al. (WO99/32331) in view of Smith et al. (3,608,660) as applied to Claim 2 above, and further in view of Fernandez et al. (2006/0113257A1).
Re Claim 6, Fourie, i.v., Smith, teaches the invention as claimed and as discussed above; except, wherein the hydrogen combustion region comprises oxygen and wherein the proportion of hydrogen to air within the hydrogen combustion region ranges between 4% and 75%.
Official Notice that at the time of applicant’s invention it was well known in the art that air was made up of about 21% oxygen and about 78% nitrogen.  Therefore, the combustion region contained oxygen because said combustion region was air.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fourie, i.v., Smith, with the hydrogen flammability range in air of between 4.1 % to 74% of Fernandez because that was the range where hydrogen would have combusted with oxygen when ignited.


Claims 1 – 5, 7, 9 – 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Boushey (2,356,746) in view of Fourie et al. (WO99/32331).
Regarding Claims 1 and 2, Boushey teaches, in Figs. 3 - 5, the invention as claimed, including (Claim 1) a vehicle (Claim 2) an airborne vehicle (Fig. 3) [It has been held that if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999); MPEP 2111.02(II).  Accordingly, the preambles are not considered as positive limitations.] (Claims 1 and 2) comprising: at least one fuel releasing element (Pg. 3, first column, ll. 40 – 45 teaches that the fuel 
Boushey is silent on a controller to control the delivery of fuel through the conduit and to control the at least one ignition element.  However, Boushey further teaches, on Pg. 5, first column, ll. 30 – 40, that the spark plug ignition element was turned-on when needed and turned-off when not needed.  Fourie teaches, in Figs. 1 - 6, a similar fuel supply and ignition system having at least one fuel releasing element (11 – Fig. 1 and 31 – fuel tank – Fig. 3) coupled to a body of the vehicle (1 – Fig. 1); a fuel combustion region (region around the nozzles 6 – Figs. 1 and 2) positioned adjacent to a predetermined portion (under vehicle doors) of the vehicle (1) body; a conduit (10, 9, 7, 3) connecting the at least one fuel releasing element (11 – Fig. 1 and 31 – fuel tank – Fig. 3) and the fuel combustion region (region around the nozzles 6 – Figs. 1 and 2), the 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Boushey with the controller to control the delivery of fuel through the conduit and to control the at least one ignition element of Fourie, because all the claimed elements, i.e., the vehicle having a hydrogen fuel tank with fuel conduits delivering hydrogen to a combustion region where said hydrogen fuel was ignited by a spark plug ignition element that could be turned-on and turned-off and a controller that controlled delivery of a fuel through a fuel conduit while also controlling an ignition element, were known in the art, in combination each one of the components would perform the same function as it did separately, and one skilled in the art could have combined the elements as claimed by known methods, with no change in their respective functions, to yield predictable results, i.e., the controller would have opened a valve in the fuel line and/or started a fuel pump or fuel compressor to deliver hydrogen fuel to the combustion region and fired the spark plug ignition element to ignite said delivered hydrogen fuel in said combustion region to generate thrust to power the aircraft into flight through the air.  Once combustion of said hydrogen fuel in said combustion region was self-sustaining, said controller would have turned-off the spark MPEP 2143(A).
Re Claim 3, Boushey, i.v., Fourie, teaches the invention as claimed and as discussed above, including wherein the at least one hydrogen releasing element comprises at least one of: a hydrogen tank, a metal-air cell, an open-ended fuel cell or any combination thereof.  As discussed immediately above, Boushey taught on Pg. 3, first column, ll. 40 – 45, that the fuel could be liquid hydrogen and the oxidizer could be liquid oxygen which would have obviously required a liquid hydrogen tank and a liquid oxygen tank coupled to the aircraft body.  Alternatively, Fourie teaches, in Figs. 1 and 3, at least one fuel releasing element (11 – Fig. 1 and 31 – fuel tank – Fig. 3) coupled to a body of the vehicle (1 – Fig. 1).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Boushey, i.v., Fourie, with Fourie’s further teaching of a fuel tank coupled to the vehicle body, because all the claimed elements, i.e., the vehicle having a hydrogen fuel tank with fuel conduits delivering hydrogen to a combustion region and a vehicle having a fuel tank coupled to the vehicle body, were known in the art, in combination each one of the components would perform the same function as it did separately, and one skilled in the art could have combined the elements as claimed by known methods, with no change in their respective functions, to yield predictable results, i.e., the hydrogen fuel tank would have facilitated storing a MPEP 2143(A).
Re Claim 4, Boushey, i.v., Fourie, teaches the invention as claimed and as discussed above; except, wherein hydrogen is released from the at least one hydrogen releasing element at a pressure of substantially 1 atmosphere.  Examiner takes Official Notice that at the time of applicant’s invention it was well known in the art that the air pressure outside a vehicle like an aircraft at sea level was substantially 1 atmosphere.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the combination of Boushey, i.v., Fourie, would have released hydrogen from the at least one hydrogen releasing element at a pressure of substantially 1 atmosphere because 1 atmosphere was the ambient pressure at sea level.
Re Claim 5, Boushey, i.v., Fourie, teaches the invention as claimed and as discussed above; except, further comprising a compressor positioned along the conduit, the compressor to pressurize hydrogen released by the at least one releasing element to a predetermined pressure value.  Fourie further teaches a compressor (8 – Fig. 2) positioned along the conduit (between 9 and 7), the compressor (8) to pressurize fuel released by the at least one releasing element to a predetermined pressure value [Designed and intended function of a compressor/pump.].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Boushey, i.v., Fourie, with Fourie’s further MPEP 2143(A).
Re Claim 7, Boushey, i.v., Fourie, teaches the invention as claimed and as discussed above, and Boushey further teaches wherein the airborne vehicle body (Fig. 3) comprises a spinner (the cone shaped structure at the base of the propeller blades) 
Re Claim 9, Boushey, i.v., Fourie, teaches the invention as claimed and as discussed above; except, wherein the controller further to determine a rotation speed of the spinner and to prevent the inflation [interpreted as ‘ignition’] of hydrogen within the hydrogen combustion region when the determined rotation speed is below a predetermined value of revolutions per minute (RPM).  At the time of the invention, it was recognized that hydrogen fuel ignited in air presented an explosion risk and/or a risk of thermally damaging adjacent structures due to the heat of combustion.  In a system with a controller that controls the delivery of hydrogen fuel and that controls the operation of an ignition element, there were two possible combinations when the rotation speed of the spinner was zero, i.e., the spinner and therefore the propellers were not rotating: delivering hydrogen to and igniting said hydrogen within the hydrogen combustion region resulting in a hydrogen flame in said hydrogen combustion region or not delivering hydrogen to said hydrogen combustion region thereby preventing a hydrogen flame in said hydrogen combustion region.  With only two possible controller operation combinations when the spinner and propellers were not spinning, i.e., determined rotation speed is below a predetermined value of revolutions per minute (RPM), in this case zero RPM, one of ordinary skill in the art could have pursued the known combinations with a reasonable expectation of success.  It has been held that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a MPEP 2143(E).  Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the controller of Boushey, i.v., Fourie, to further determine a rotation speed of the spinner (using a conventional tachometer sensor) and to prevent the delivery and ignition of hydrogen fuel to and within the hydrogen combustion region when the determined rotation speed was zero RPM to avoid the risk of explosion from the accumulation of hydrogen fuel in air and to avoid the risk of thermally damaging adjacent vehicle structures due to the heat of combustion because if the spinner RPM was zero, i.e., spinner not rotating, the propeller RPM would have been zero which meant the aircraft was likely parked (not moving) because the propellers would not have been providing propulsive thrust.  Igniting hydrogen fuel released into the air adjacent to a stationary aircraft would have risked an explosion or risked thermally damaging portions of said aircraft from the heat of the hydrogen flames.
Re Claim 10, Boushey, i.v., Fourie, teaches the invention as claimed and as discussed above, and Boushey further teaches, best seen in Figs. 4 and 5, further comprising a housing (14 – rocket motor structure that surround the hydrogen combustion region) to surround the hydrogen combustion region (inside 14), the housing having a first end (outlet end of the nozzle) and a second end (throat of the nozzle), wherein the first end (outlet end of the nozzle) is positioned adjacent to the spinner (best seen in Fig. 3, the rocket motor housing was adjacent to the spinners).
Re Claim 11, Boushey, i.v., Fourie, teaches the invention as claimed and as discussed above, and Boushey further teaches, best seen in Figs. 4 and 5, wherein the 
Re Claim 15, Boushey, i.v., Fourie, teaches the invention as claimed and as discussed above, and Boushey further teaches, best seen in Figs. 4 and 5, wherein the housing comprises at least one opening (the throat of the rocket nozzle defined an opening for the escape of burning products) positioned at the second end (throat of the nozzle) of the housing, the at least one opening to enable escaping of burning products from the housing thereby providing additional thrust to the airborne vehicle.  Boushey teaches, on Pg. 1, second column, ll. 1 – 15, the rocket motor housing proving axial thrust to the airborne vehicle, i.e., aircraft.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Boushey (2,356,746) in view of Fourie et al. (WO99/32331) as applied to Claim 2 above, and further in view of Fernandez et al. (2006/0113257A1).
Re Claim 6, Boushey, i.v., Fourie, teaches the invention as claimed and as discussed above; except, wherein the hydrogen combustion region comprises oxygen 
Fernandez teaches, in Para. [0048], that hydrogen had a flammability range in air between concentrations as low as 4.1% and as high as 74%.  Examiner takes Official Notice that at the time of applicant’s invention it was well known in the art that air was made up of about 21% oxygen and about 78% nitrogen.  Therefore, the combustion region contained oxygen because said combustion region was air.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Boushey, i.v., Fourie, with the hydrogen flammability range in air of between 4.1 % to 74% of Fernandez because that was the range where hydrogen would have combusted with oxygen when ignited.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Boushey (2,356,746) in view of Fourie et al. (WO99/32331) as applied to Claim 10 above, and further in view of Stewart et al. (4,171,615) in view of Fernandez et al. (2006/0113257A1).
Re Claim 12, Boushey, i.v., Fourie, teaches the invention as claimed and as discussed above; except, further comprising a second conduit to deliver oxygen into the hydrogen combustion region such that a partial portion of hydrogen within the hydrogen combustion region ranges between 4% and 75%.  However, as discussed above, Boushey teaches, on Pg. 2, first column, ll. 29 – 40 and on Pg. 3, first column, ll. 40 – 
Stewart teaches, in Fig. 1 and Col. 2, ll. 60 – 66, a similar rocket motor having a liquid hydrogen fuel tank (16) and a liquid oxygen oxidizer tank (18) where a second conduit (26-24) delivered oxygen into the hydrogen combustion region (12) inside the rocket motor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Boushey, i.v., Fourie, with Stewart’s teaching of a second conduit to deliver oxygen into the hydrogen combustion region, because all the claimed elements, i.e., the vehicle having a hydrogen fuel tank with fuel conduits delivering hydrogen to a combustion region, said vehicle (e.g., rocket propelled by a liquid rocket engine) also having an oxygen tank with oxygen conduits delivering oxygen to said combustion region, were known in the art, in combination each one of the components would perform the same function as it did separately, and one skilled in the art could have combined the elements as claimed by known methods, with no change in their respective functions, to yield predictable results, i.e., the hydrogen fuel and the oxygen oxidizer would have been injected into said hydrogen combustion region where the mixture of said hydrogen and oxygen would have been ignited and burned to generate combustion gases that were expelled out of the rocket nozzle to generate propulsive thrust to propel the airborne vehicle/rocket into flight.  KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(A).
Boushey, i.v., Fourie and Stewart, as discussed above, is silent on a partial portion of hydrogen within the hydrogen combustion region ranges between 4% and .


Allowable Subject Matter
Claims 13 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see attached Notice of References Cited.





Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNE E MEADE whose telephone number is (571)270-7570. The examiner can normally be reached Monday - Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORNE E MEADE/Primary Examiner, Art Unit 3741